Citation Nr: 0216622	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-02 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Walla Walla, 
Washington


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment provided by Yakima Valley Memorial Hospital from 
January 5 to 7, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

Although the veteran's claims folder was not forwarded to the 
Board, the August 1998 Statement of the Case indicates that 
the veteran had active military service from May 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1998 determinations of the Walla Walla VA Medical 
Center (MC) which denied payment of the cost of unauthorized 
medical treatment provided by Yakima Valley Memorial Hospital 
from January 5 to 7, 1998.


REMAND

In his September 1998 substantive appeal, the veteran 
requested a hearing before either a Member of the Board or 
local personnel at the RO.  There is no indication that the 
veteran affirmatively withdrew this request or that the 
hearing was ever scheduled.  This has not escaped the 
attention of the veteran's representative, who has requested 
a remand of this matter to afford the veteran the opportunity 
to attend a personal hearing.  (See October 29, 2002 
Appellant's Brief.)

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2002).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2002), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Therefore, remedial action is necessary 
with respect to this matter.

In view of the foregoing, the matter is remanded for the 
following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing either before a 
traveling Member of the Board at the RO 
or before local personnel, at his option.  
See 38 U.S.C.A. § 7107 (West 1991 & Supp. 
2002).  A copy of the notice to the 
veteran and his representative of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2002).  
The veteran should also be informed of 
the procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.703(e) (2002).  

The case should then be returned to the Board for further 
appellate consideration, if in order.  At that time, the 
veteran's claims folder should be included in the materials 
forwarded to the Board.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims remanded by the Board 
or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).



